DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending and will be examined.

Applicant’s amendment filed on February 23, 2022 is acknowledged and has been entered.  Claim 20 has been amended.  Claims 1-20 are pending.

Claims 1-20 are discussed in this Office action.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 6-9, 12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dapprich et al. (US Patent 9,103,827; August 2015) in view of Lowery Jr et al. (US PgPub 20120100546; April 2012).
With regard to claim 1, Dapprich teaches a method for capturing a polynucleotide comprising a DNA target segment from a population of polynucleotide molecules, the method comprising the steps of: 
providing a mixture comprising the population of the polynucleotide molecules, one or more polynucleotide primers, nucleotides, biotinylated nucleotides, a polymerase enzyme and a buffered liquid medium (example 2, Figure 2, where primers are extended with biotinylated nucleotides); 
denaturing the polynucleotide molecules in the mixture so as to create single stranded portions of the polynucleotide molecules which can be accessible to the polynucleotide primers (example 2, Figure 2, where primers are extended with biotinylated nucleotides and where primer extension includes denaturation, hybridization and extension); 
hybridizing the polynucleotide primers to the polynucleotide comprising the DNA target segment (example 2, Figure 2, where primers are extended with biotinylated nucleotides and where primer extension includes denaturation, hybridization and extension); 
creating an extended polynucleotide primer by using the nucleotides, the biotinylated nucleotides and the polymerase enzyme as a means for labeling with biotin and increasing the extent of hybridization of the extended polynucleotide primer to the polynucleotide comprising the DNA target segment (example 2, Figure 2, where primers are extended with biotinylated nucleotides and where primer extension includes denaturation, hybridization and extension); 
adding streptavidin-labeled magnetic beads to the mixture; using a magnetic field to move the streptavidin-labeled magnetic beads relative to the buffered liquid medium as a means for increasing binding of the biotinylated nucleotides of the extended polynucleotide primer to the streptavidin-labeled magnetic beads (Example 2 and 4 and Fig 2, where the biotin labeled extended primers are captured with streptavidin coated magnetic beads); 
using the magnetic field to collect the streptavidin-labeled magnetic beads so as to capture the polynucleotide comprising the DNA target segment which is bound to the streptavidin- 103labeled magnetic beads (Example 2 and 4 and Fig 2, where the biotin labeled extended primers are captured with streptavidin coated magnetic beads).  
With regard to claim 2, Dapprich teaches a method of claim 1, wherein the winding of the biotinylated nucleotides of the extended polynucleotide primer onto the streptavidin-labeled magnetic beads lessens entanglement of the captured polynucleotide with the population of polynucleotides so as to avoid an increase in off-target capture during capturing of the polynucleotide comprising the DNA target segment from a population of polynucleotide molecules (Example 2 and 4 and Fig 2, where the biotin labeled extended primers are captured with streptavidin coated magnetic beads).  
With regard to claim 3, Dapprich teaches a method of claim 1, wherein the polynucleotide primer is capable of binding to the same polynucleotide strand or to two or more separate polynucleotide strands (Example 2 and 4 and Fig 2, where the biotin labeled extended primers are captured with streptavidin coated magnetic beads).  
With regard to claim 6, Dapprich teaches a method of claim 1, wherein the polynucleotide primer has a length of between about 15 to about 30 DNA bases and polynucleotide primers designed to hybridize to adjacent DNA target segments are spaced at a distances of between about 3 to about 8 kilobases, to pull down the polynucleotide comprising the DNA target segment from a population of polynucleotide molecules (Example 8, where the primer sequence is given and the primer is 20 nt in length).  
With regard to claim 8, Dapprich teaches a method of claim 1, wherein condensation of at least one polynucleotide is effected by a condensation reagent or moiety selected from the group consisting of: DNA origami tails, DNA origami oligonucleotides, origami oligonucleotides comprising modified nucleotides, Cot-1 DNA, oligonucleotides comprising Cot-1, SINE, LINE, transposon or other types of repeat sequences, heterochromatin protein 1 (HP 1), HP 1 a (wild-type, nPhos-HP 1 a, and HP 1 a (BPM)), HP 1 p3, histones, spermidine, spermine, ethanol, streptavidin-labeled magnetic bead, streptavidin-labeled structure, cobalt(III) hexaamine ion [Co(NH3)6]3+ or any combination thereof (Example 2 and 4 and Fig 2, where the biotin labeled extended primers are captured with streptavidin coated magnetic beads).  
With regard to claim 9, Dapprich teaches a method of claim 1, wherein the polynucleotide primer has a number of nucleotide bases selected from the group consisting of 5 bases, 6 bases, 7 bases, 8 bases, 9 bases, 10 bases, 15 bases, 16 bases, 17 bases, 18 bases, 19 bases, 20 bases, 21 bases, 22 bases, 23 bases, 24 bases, 25 bases, 26 bases, 27 bases, 28 bases, 29 bases, 30 bases, 31q bases, 32 bases, 33 bases, 34 bases, 35 bases, 36 base, 37 bases, 38 bases, 39 base, 40 bases, 41 base, 42 bases, 43 bases, 44 bases , 45 bases, 46 bases, 47 bases, 48 bases, 49, bases, 50 bases and any combination thereof (Example 8, where the primer sequence is given and the primer is 20 nt in length).  
With regard to claim 12, Dapprich teaches a method of claim 1, wherein the biotinylated nucleotide base.is added to the DNA sequence during primer extension process at a frequency selected from the group consisting of one biotinylated nucleotide per 5 nucleotide bases of DNA primer extension, one biotinylated nucleotide per 6 nucleotide bases of DNA primer extension, one biotinylated nucleotide per 7 nucleotide bases of DNA primer extension, one biotinylated nucleotide per 8 105nucleotide bases of DNA primer extension, one biotinylated nucleotide per 9 nucleotide bases of DNA primer extension, one biotinylated nucleotide per 10 nucleotide bases of DNA primer extension, one biotinylated nucleotide per 15 nucleotide bases of DNA primer extension, one biotinylated nucleotide per 20 nucleotide bases of DNA primer extension, one biotinylated nucleotide per 30 nucleotide bases of DNA primer extension, one biotinylated nucleotide per 40 nucleotide bases of DNA primer extension, one biotinylated nucleotide per 50 nucleotide bases of DNA primer extension, one biotinylated nucleotide per 60 nucleotide bases of DNA primer extension, one biotinylated nucleotide per 70 nucleotide bases of DNA primer extension, one biotinylated nucleotide per 80 nucleotide bases of DNA primer extension, one biotinylated nucleotide per 90 nucleotide bases of DNA primer extension, one biotinylated nucleotide per 100 nucleotide bases of DNA primer extension, and any combination thereof (Example 2 and 4 and Fig 2, where the biotin labeled extended primers are captured with streptavidin coated magnetic beads).  
With regard to claim 17, Dapprich teaches a method of claim 1, wherein a nucleotide linker is selected from the group consisting of AcryditeTM, Adenylation, Azide NHS ester, Digoxigenin NHS Ester, Cholesterol-TEG, I-Linker TM, biotin, streptavidin, and any combination thereof (Example 2 and 4 and Fig 2, where the biotin labeled extended primers are captured with streptavidin coated magnetic beads).  
With regard to claim 18, Dapprich teaches a method of claim 1, wherein the buffered liquid medium is a buffer MBSA which comprises an aqueous solution comprising 10 mM Tris pH 7.5, 2 mM EDTA, 0.2% Tween-20, 1 M NaCl, 5 pg/ml BSA, 1.25 mg/ml Nestle Carnation dried milk, and 1 mg/ml glycine.  
With regard to claim 19, Dapprich teaches a method of claim 1, wherein the polynucleotide molecules can be selected from the group consisting of a DNA sample, a genomic DNA sample, a plasmid DNA sample, an amplified DNA sample, a cDNA, a mitochondrial nucleotide sample, an oligonucleotide sample, an oligo-peptide nucleic acid (PNA) sample, an oligo-LNA, and any combination thereof, and wherein the polynucleotide molecules may be obtained from a human, a mammal, a plant, a bacteria, an archaea, a fungi, a viruses, a single biological cell, a biological tissue, a biological organ, and any combination thereof.  
With regard to claim 20, Dapprich teaches a method for capturing a polynucleotide comprising a DNA target segment from a population of polynucleotide molecules, the method comprising the steps of: 
providing a mixture comprising the population of the polynucleotide molecules, one or more polynucleotide primers, nucleotides, biotinylated nucleotides, a polymerase enzyme and a buffered liquid medium (example 2, Figure 2, where primers are extended with biotinylated nucleotides and where primer extension includes denaturation, hybridization and extension); 
denaturing the polynucleotide molecules in the mixture so as to create single stranded portions of the polynucleotide molecules which can be accessible to the polynucleotide primers (example 2, Figure 2, where primers are extended with biotinylated nucleotides and where primer extension includes denaturation, hybridization and extension); 
hybridizing the polynucleotide primers to the polynucleotide comprising the DNA target segment (example 2, Figure 2, where primers are extended with biotinylated nucleotides and where primer extension includes denaturation, hybridization and extension); 
creating an extended polynucleotide primer by using the nucleotides, the biotinylated 107nucleotides and the polymerase enzyme as a means for labeling with biotin and increasing the extent of hybridization of the extended polynucleotide primer to the polynucleotide comprising the DNA target segment (example 2, Figure 2, where primers are extended with biotinylated nucleotides and where primer extension includes denaturation, hybridization and extension); 
adding streptavidin-labeled magnetic structures to the mixture (Example 2 and 4 and Fig 2, where the biotin labeled extended primers are captured with streptavidin coated magnetic beads); 
using a magnetic field to move the streptavidin-labeled magnetic structures relative to the buffered liquid medium as a means for increasing binding of the biotinylated nucleotides of the extended polynucleotide primer to the streptavidin-labeled magnetic structures (Example 2 and 4 and Fig 2, where the biotin labeled extended primers are captured with streptavidin coated magnetic beads); 
and using the magnetic field to collect the streptavidin-labeled magnetic structures so as to capture the polynucleotide comprising the DNA target segment which is bound to the streptavidin- labeled magnetic structures (Example 2 and 4 and Fig 2, where the biotin labeled extended primers are captured with streptavidin coated magnetic beads). 
wherein the streptavidin-labeled structures are selected from the group consisting of: a streptavidin-labeled superparamagnetic bead, streptavidin-labeled superparamagnetic particle, streptavidin-labeled disk, streptavidin-labeled rod, streptavidin-labeled sheet, streptavidin- labeled hollow cylinder, streptavidin-labeled polysaccharide, a streptavidin-labeled cluster, and any combination thereof, wherein the streptavidin-labeled cluster may be comprised a plurality of individual streptavidin-labeled structures selected from the group consisting of a streptavidin-labeled superparamagnetic bead, streptavidin-labeled superparamagnetic particle, streptavidin-labeled disk, streptavidin-labeled rod, streptavidin-labeled sheet, streptavidin- labeled hollow cylinder, streptavidin-labeled polysaccharide, and any combination thereof (Example 2 and 4 and Fig 2, where the biotin labeled extended primers are captured with streptavidin coated magnetic beads).
Regarding claims 1, 7 and 20, while Dapprich teaches many steps of the method, Dapprich does not specifically teach the step of rotation of the magnetic field.
With regard to claim 1, Lowery Jr teaches using either a rotation of the magnetic field relative to the mixture or a rotation of the mixture relative to the magnetic field for causing a streptavidin-labeled magnetic bead rotation in the buffered liquid medium as a means for performing the steps of increasing the binding of the biotinylated nucleotides of the extended polynucleotide primer to the streptavidin- labeled magnetic beads and increasing the winding of the biotinylated nucleotides of the extended polynucleotide primer onto the streptavidin-labeled magnetic beads, so as to increase the probability of capturing a long polynucleotide comprising a DNA target segment and so as to increase the probability of preventing damage to the long polynucleotide comprising a DNA target segment (p 4, paragraph 13-15; Figure 26 legend, Example 16, where long oligonucleotides are captured on the magnetic particle surface, specifically, p. 54, paragraph 443).
With regard to claim 7, Lowery Jr teaches a method of claim 1, where the step of using either a rotation of the magnetic field relative to the mixture or a rotation of the mixture relative to the magnetic field for causing 104a streptavidin-labeled magnetic bead rotation in the buffered liquid medium comprises a streptavidin-labeled structure (p 4, paragraph 13-15; Figure 26 legend).  
With regard to claim 20, Lowery Jr teaches using either a rotation of the magnetic field relative to the mixture or a rotation of the mixture relative to the magnetic field for causing a streptavidin-labeled magnetic structures rotation in the buffered liquid medium as a means for performing the steps of increasing the binding of the biotinylated nucleotides of the extended polynucleotide primer to the streptavidin-labeled magnetic structures and increasing the winding of the biotinylated nucleotides of the extended polynucleotide primer onto the streptavidin-labeled magnetic structures, so as to increase the probability of capturing a long polynucleotide comprising a DNA target segment and so as to increase the probability of preventing damage to the long polynucleotide comprising a DNA target segment (p 4, paragraph 13-15; Figure 26 legend, Example 16, where long oligonucleotides are captured on the magnetic particle surface, specifically, p. 54, paragraph 443).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Dapprich to include the rotating magnetic field as taught by Lowery, Jr to arrive at the claimed invention with a reasonable expectation for success. Both Dapprich and Lowery Jr are focused on methods which incorporate magnetic beads and streptavidin and biotin label interactions for the capture and agglomeration of large macromolecules.  Lowery Jr devotes some time to the specific issue of magnetic field rotation and notes that their method is first focused on “specific agglomeration of magnetic particles in a liquid sample by (i) providing a liquid sample including one or more analytes and the magnetic particles, wherein the magnetic particles have binding moieties on their surfaces, the binding moieties operative to alter the specific aggregation of the magnetic particles in the presence of the one or more analytes or a multivalent binding agent; (ii) applying a magnetic field gradient to the liquid sample for a time sufficient to cause concentration of the magnetic particles in a first portion of the liquid sample; (iii) following step (ii), agitating the liquid sample; and (iv) repeating step (ii). In certain embodiments, step (iii) includes vortexing the liquid sample” (p 4, paragraph 14).  Further, the method “features a method for assisting the specific agglomeration of magnetic particles in a liquid sample by (i) providing a liquid sample including one or more analytes and the magnetic particles, wherein the magnetic particles have binding moieties on their surfaces, the binding moieties operative to alter the specific aggregation of the magnetic particles in the presence of the one or more analytes or a multivalent binding agent; and (ii) exposing the liquid sample to a gradient magnetic field and rotating the gradient magnetic field about the sample, or rotating the sample within the gradient magnetic field” (p 4, paragraph 15).  Finally, regarding the topic of capture and protection of longer oligos, Lowery, Jr teaches “modification to this procedure could include hybridization of a particle bound capture probe flanking the hybridization of a biotinylated probe. When a perfectly complementary duplex is formed via hybridization of the particle bound probe, the ligase would covalently bind the biotin probe to the magnetic particle. Again repeated rounds of heat denaturation followed by annealing and ligation should yield a high proportion of long biotinylated oligos on the magnetic particle surface. A wash to remove any free probe would be conducted followed by the addition of a second streptavidin labeled superparamagnetic particle. Agglomeration would ensue only if the biotinylated probes were ligated onto the surface of first particle” (p 54, Example 16, paragraph 443).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Dapprich to include the rotating magnetic field as taught by Lowery, Jr to arrive at the claimed invention with a reasonable expectation for success.

Claims 4-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dapprich et al. (US Patent 9,103,827; August 2015) in view of Lowery Jr et al. (US PgPub 20120100546; April 2012) as applied over claims 1-3, 6-9, 12 and 17-20 in view of Han et al. (Nature Nanotechnology, 2010, vol. 5, p. 712-717).
With regard to claim 4, Han teaches a method of claim 1, wherein two different polynucleotide primers have two complementary origami tails which are capable of binding to each other, so as to result into the condensation of two separate DNA target segments which are located on at least one polynucleotide strand and which are hybridized to two different polynucleotide primers (p. 716, col. 1, Fig 3b, where toehold single stranded tails are included as part of DNA origami structures, where 3' tails are in orange, 5' tails are in green and displacement strands are in red).
With regard to claim 5, Han teaches a method of claim 1, wherein a polynucleotide may comprise two origami tails and may be capable of binding to at least two different DNA target segments so as to result into the condensation of two different DNA target segments which are located on at least one polynucleotide strand (p. 716, col. 1, Fig 3b, where toehold single stranded tails are included as part of DNA origami structures, where 3' tails are in orange, 5' tails are in green and displacement strands are in red).  
With regard to claim 8, Han teaches a method of claim 1, wherein condensation of at least one polynucleotide is effected by a condensation reagent or moiety selected from the group consisting of: DNA origami tails, DNA origami oligonucleotides, origami oligonucleotides comprising modified nucleotides, Cot-1 DNA, oligonucleotides comprising Cot-1, SINE, LINE, transposon or other types of repeat sequences, heterochromatin protein 1 (HP 1), HP 1 a (wild-type, nPhos-HP 1 a, and HP 1 a (BPM)), HP 1 p3, histones, spermidine, spermine, ethanol, streptavidin-labeled magnetic bead, streptavidin-labeled structure, cobalt(III) hexaamine ion [Co(NH3)6]3+ or any combination thereof (p. 716, col. 1, Fig 3b, where toehold single stranded tails are included as part of DNA origami structures, where 3' tails are in orange, 5' tails are in green and displacement strands are in red). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Dapprich and Lowery Jr to include origami tails within the oligonucleotide structures as taught by Han to arrive at the claimed invention with a reasonable expectation for success.  Han teaches “we show that DNA origami3 can be used to assemble a Mobius strip, a topological ribbon-like structure that has only one side4–6. In addition, we show that the DNA Mo¨bius strip can be reconfigured through strand displacement7 to create topological objects such as supercoiled ring and catenane structures. This DNA fold-and-cut strategy, analogous to Japanese kirigami8, may be used to create and reconfigure programmable topological structures that are unprecedented in molecular engineering” (Abstract).  Han also teaches “The recent development of DNA origami3, a method that uses short DNA oligos as staples to fold single-stranded genomic DNA scaffolds into geometrically defined two- (ref. 3) and three-dimensional nanoarchitectures17–21, has opened up great opportunities for directed assembly of chemical and biomolecular species with exquisite positional control” (p. 712, col. 1).Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Dapprich and Lowery Jr to include origami tails within the oligonucleotide structures as taught by Han to arrive at the claimed invention with a reasonable expectation for success.

Claims 1-3 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litos et al. (Anal. Chem, 2007, 79, p. 395-402) in view of Lowery Jr et al. (US PgPub 20120100546; April 2012) and Briggs et al. (Methods in Molecular Biology, 2011, vol. 772, Chapter 8, p. 145-154).
With regard to claim 1, Litos teaches a method for capturing a polynucleotide comprising a DNA target segment from a population of polynucleotide molecules, the method comprising the steps of: 
providing a mixture comprising the population of the polynucleotide molecules, one or more polynucleotide primers, nucleotides, biotinylated nucleotides, a polymerase enzyme and a buffered liquid medium (p. 397, col. 1 “reagents” and col. 2 “primer extension reaction”, where primer extension reactions included biotin-dUTP for detection of SNPs and including DNA polymerase, primers and buffer); 
denaturing the polynucleotide molecules in the mixture so as to create single stranded portions of the polynucleotide molecules which can be accessible to the polynucleotide primers (p. 397, col. 1 “reagents” and col. 2 “primer extension reaction”, where primer extension reactions included biotin-dUTP for detection of SNPs and including DNA polymerase, primers and buffer, and where the primer extension reaction includes cycling temperatures as described in col. 2 which includes denaturation); 
hybridizing the polynucleotide primers to the polynucleotide comprising the DNA target segment (p. 397, col. 1 “reagents” and col. 2 “primer extension reaction”, where primer extension reactions included biotin-dUTP for detection of SNPs and including DNA polymerase, primers and buffer, and where the primer extension reaction includes cycling temperatures as described in col. 2 which includes annealing and extension of the primers); 
creating an extended polynucleotide primer by using the nucleotides, the biotinylated nucleotides and the polymerase enzyme as a means for labeling with biotin and increasing the extent of hybridization of the extended polynucleotide primer to the polynucleotide comprising the DNA target segment (p. 397, col. 1 “reagents” and col. 2 “primer extension reaction”, where primer extension reactions included biotin-dUTP for detection of SNPs and including DNA polymerase, primers and buffer, and where the primer extension reaction includes cycling temperatures as described in col. 2 which includes annealing and extension of the primers); 
adding streptavidin-labeled supports to the mixture; move the streptavidin-labeled support relative to the buffered liquid medium as a means for increasing binding of the biotinylated nucleotides of the extended polynucleotide primer to the streptavidin-labeled support Fig 1 and Fig 1 legend, where The products of the PEXT reaction are applied to the strip and only the biotinylated extension products will be captured by immobilized streptavidin at the test zone. Oligo(dT)-functionalized gold nanoparticles hybridize with the oligo(dA) segments at the 5¢-end of the immobilized extended products, thus leading to accumulation of the nanoparticles at the test zone of the strip and generation of a red line (lower line on strip). Excess of nanoparticles are captured at the control zone of the strip by immobilized oligo(dA) strands, generating a second red line (upper line on strip); 
using the field to collect the streptavidin-labeled support so as to capture the polynucleotide comprising the DNA target segment which is bound to the streptavidin- 103labeled magnetic beads (Fig 1 and Fig 1 legend, where The products of the PEXT reaction are applied to the strip and only the biotinylated extension products will be captured by immobilized streptavidin at the test zone. Oligo(dT)-functionalized gold nanoparticles hybridize with the oligo(dA) segments at the 5¢-end of the immobilized extended products, thus leading to accumulation of the nanoparticles at the test zone of the strip and generation of a red line (lower line on strip). Excess of nanoparticles are captured at the control zone of the strip by immobilized oligo(dA) strands, generating a second red line (upper line on strip)).  
With regard to claim 2, Litos teaches a method of claim 1, wherein the winding of the biotinylated nucleotides of the extended polynucleotide primer onto the streptavidin-labeled magnetic beads lessens entanglement of the captured polynucleotide with the population of polynucleotides so as to avoid an increase in off-target capture during capturing of the polynucleotide comprising the DNA target segment from a population of polynucleotide molecules (p. 397, col. 1 “reagents” and col. 2 “primer extension reaction”, where primer extension reactions included biotin-dUTP for detection of SNPs and including DNA polymerase, primers and buffer, and where the primer extension reaction includes cycling temperatures as described in col. 2 which includes annealing and extension of the primers).  
With regard to claim 3, Litos teaches a method of claim 1, wherein the polynucleotide primer is capable of binding to the same polynucleotide strand or to two or more separate polynucleotide strands (p. 397, Table 1, where the primers are listed at a variety of lengths and where the shortest is 20 bp).  
With regard to claim 6, Litos teaches a method of claim 1, wherein the polynucleotide primer has a length of between about 15 to about 30 DNA bases and polynucleotide primers designed to hybridize to adjacent DNA target segments are spaced at a distances of between about 3 to about 8 kilobases, to pull down the polynucleotide comprising the DNA target segment from a population of polynucleotide molecules (p. 397, Table 1, where the primers are listed at a variety of lengths and where the shortest is 20 bp).  
With regard to claim 8, Litos teaches a method of claim 1, wherein condensation of at least one polynucleotide is effected by a condensation reagent or moiety selected from the group consisting of: DNA origami tails, DNA origami oligonucleotides, origami oligonucleotides comprising modified nucleotides, Cot-1 DNA, oligonucleotides comprising Cot-1, SINE, LINE, transposon or other types of repeat sequences, heterochromatin protein 1 (HP 1), HP 1 a (wild-type, nPhos-HP 1 a, and HP 1 a (BPM)), HP 1 p3, histones, spermidine, spermine, ethanol, streptavidin-labeled magnetic bead, streptavidin-labeled structure, cobalt(III) hexaamine ion [Co(NH3)6]3+ or any combination thereof (Fig 1 and Fig 1 legend, where The products of the PEXT reaction are applied to the strip and only the biotinylated extension products will be captured by immobilized streptavidin at the test zone. Oligo(dT)-functionalized gold nanoparticles hybridize with the oligo(dA) segments at the 5¢-end of the immobilized extended products, thus leading to accumulation of the nanoparticles at the test zone of the strip and generation of a red line (lower line on strip). Excess of nanoparticles are captured at the control zone of the strip by immobilized oligo(dA) strands, generating a second red line (upper line on strip)).  
With regard to claim 9, Litos teaches a method of claim 1, wherein the polynucleotide primer has a number of nucleotide bases selected from the group consisting of 5 bases, 6 bases, 7 bases, 8 bases, 9 bases, 10 bases, 15 bases, 16 bases, 17 bases, 18 bases, 19 bases, 20 bases, 21 bases, 22 bases, 23 bases, 24 bases, 25 bases, 26 bases, 27 bases, 28 bases, 29 bases, 30 bases, 31q bases, 32 bases, 33 bases, 34 bases, 35 bases, 36 base, 37 bases, 38 bases, 39 base, 40 bases, 41 base, 42 bases, 43 bases, 44 bases , 45 bases, 46 bases, 47 bases, 48 bases, 49, bases, 50 bases and any combination thereof (p. 397, Table 1, where the primers are listed at a variety of lengths and where the shortest is 20 bp).  
With regard to claim 10, Litos teaches a method of claim 1, wherein the polymerase enzyme is selected from the group consisting of 029 DNA polymerase, BST 2.0 polymerase, and a combination thereof (p. 397, col. 1 “reagents” and col. 2 “primer extension reaction”, where primer extension reactions included biotin-dUTP for detection of SNPs and including DNA polymerase, primers and buffer, and where the primer extension reaction includes cycling temperatures as described in col. 2 which includes annealing and extension of the primers).  
With regard to claim 11, Litos teaches a method of claim 10, wherein the 029 polymerase is used at temperature of between 40 0C - 50 0C (p. 397, col. 1 “reagents” and col. 2 “primer extension reaction”, where primer extension reactions included biotin-dUTP for detection of SNPs and including DNA polymerase, primers and buffer, and where the primer extension reaction includes cycling temperatures as described in col. 2 which includes annealing and extension of the primers).  
With regard to claim 12, Litos teaches a method of claim 1, wherein the biotinylated nucleotide base.is added to the DNA sequence during primer extension process at a frequency selected from the group consisting of one biotinylated nucleotide per 5 nucleotide bases of DNA primer extension, one biotinylated nucleotide per 6 nucleotide bases of DNA primer extension, one biotinylated nucleotide per 7 nucleotide bases of DNA primer extension, one biotinylated nucleotide per 8 105nucleotide bases of DNA primer extension, one biotinylated nucleotide per 9 nucleotide bases of DNA primer extension, one biotinylated nucleotide per 10 nucleotide bases of DNA primer extension, one biotinylated nucleotide per 15 nucleotide bases of DNA primer extension, one biotinylated nucleotide per 20 nucleotide bases of DNA primer extension, one biotinylated nucleotide per 30 nucleotide bases of DNA primer extension, one biotinylated nucleotide per 40 nucleotide bases of DNA primer extension, one biotinylated nucleotide per 50 nucleotide bases of DNA primer extension, one biotinylated nucleotide per 60 nucleotide bases of DNA primer extension, one biotinylated nucleotide per 70 nucleotide bases of DNA primer extension, one biotinylated nucleotide per 80 nucleotide bases of DNA primer extension, one biotinylated nucleotide per 90 nucleotide bases of DNA primer extension, one biotinylated nucleotide per 100 nucleotide bases of DNA primer extension, and any combination thereof (p. 397, col. 1 “reagents” and col. 2 “primer extension reaction”, where primer extension reactions included biotin-dUTP for detection of SNPs and including DNA polymerase, primers and buffer, and where the primer extension reaction includes cycling temperatures as described in col. 2 which includes annealing and extension of the primers).  
With regard to claim 13, Litos teaches a method of claim 1, wherein a temperature range during the hybridization to specific genomic regions of interest is selected from the group consisting of 20 °C to 90 *C, 25 0C to 80 °C, 30 *C to 70 *C, 35 *C to 65 0C, 40 0C to 60 °C, 45 *C to 65 °C, 45 *C to 60 °C, 50 0C to 60 *C, 55 *C to 65 *C, 55 *C to 60 °C, and any combination thereof (p. 397, col. 1 “reagents” and col. 2 “primer extension reaction”, where primer extension reactions included biotin-dUTP for detection of SNPs and including DNA polymerase, primers and buffer, and where the primer extension reaction includes cycling temperatures as described in col. 2 which includes annealing and extension of the primers, and where the annealing occurs at 65oC). 
With regard to claim 14, Litos teaches a method of claim 1, further comprising using non-extendable blocking oligonucleotides which is longer or has a higher Guanosine and Cytosine content than the polynucleotide primer which is used (p. 396, col. 1, where primer extension is carried out in the presence of ddNTPs).  
With regard to claim 15, Litos teaches a method of claim 1, further comprising performing a pre-extension with terminating nucleotides which are dideoxynucleotides triphosphates selected from the group consisiting of ddATP, ddTTP, ddCTP, ddGTP, and any combination thereof so as to repair a strand break and terminate free 3'-polynucleotide ends so as to reduce off-target capture (p. 396, col. 1, where primer extension is carried out in the presence of ddNTPs).  
With regard to claim 16, Litos teaches a method of claim 1, further comprising using a nucleotide base selected from the group consisting of a 5' Bromo dU, a 5' 2-Aminopurine, a 3' 2-Aminopurine, a 5' 2,6- Diaminopurine (2-Amino-dA), a 3' 2,6-Diaminopurine (2-Amino-dA), a 5' deoxyUridine, a 3' deoxyUridine, an Inverted DT, an Inverted Dideoxy -T, a Dideoxy-C, a 5-Methyl dC, a deoxylnosine, a Super T, a Super G, Locked Nucleic Acids (LNA's), a 5-Nitroindole, a 2'-0- 106Methyl RNA Bases, a Hydroxmethyl dC, an Iso-dG, an Iso-dC, a 5' Fluoro C, a 5' Fluoro U, a 5' Fluoro A, a 5' Fluoro G, a 5' 2-MethoxyEthoxy A, a 5' 2-MethoxyEthoxy MeC, a 5' 2- MethoxyEthoxy G, a 5' 2-MethoxyEthoxy T, a 3' Fluoro C, a 3' Fluoro U, a 3' Fluoro A, a 3' Fluoro G, a 3' 2-MethoxyEthoxy A, a 3' 2-MethoxyEthoxy MeC, a 3' 2-MethoxyEthoxy G, a 3' 2-MethoxyEthoxy T, and a combination thereof (p. 397, col. 1 “reagents” and col. 2 “primer extension reaction”, where primer extension reactions included biotin-dUTP for detection of SNPs and including DNA polymerase, primers and buffer, and where the primer extension reaction includes cycling temperatures as described in col. 2 which includes annealing and extension of the primers).  
With regard to claim 17, Litos teaches a method of claim 1, wherein a nucleotide linker is selected from the group consisting of AcryditeTM, Adenylation, Azide NHS ester, Digoxigenin NHS Ester, Cholesterol-TEG, I-Linker TM, biotin, streptavidin, and any combination thereof (p. 397, col. 1 “reagents” and col. 2 “primer extension reaction”, where primer extension reactions included biotin-dUTP for detection of SNPs and including DNA polymerase, primers and buffer, and where the primer extension reaction includes cycling temperatures as described in col. 2 which includes annealing and extension of the primers).  
With regard to claim 18, Litos teaches a method of claim 1, wherein the buffered liquid medium is a buffer MBSA which comprises an aqueous solution comprising 10 mM Tris pH 7.5, 2 mM EDTA, 0.2% Tween-20, 1 M NaCl, 5 pg/ml BSA, 1.25 mg/ml Nestle Carnation dried milk, and 1 mg/ml glycine (p. 397, col. 1 “reagents” and col. 2 “primer extension reaction”, where primer extension reactions included biotin-dUTP for detection of SNPs and including DNA polymerase, primers and buffer, and where the primer extension reaction includes cycling temperatures as described in col. 2 which includes annealing and extension of the primers).  
With regard to claim 19, Litos teaches a method of claim 1, wherein the polynucleotide molecules can be selected from the group consisting of a DNA sample, a genomic DNA sample, a plasmid DNA sample, an amplified DNA sample, a cDNA, a mitochondrial nucleotide sample, an oligonucleotide sample, an oligo-peptide nucleic acid (PNA) sample, an oligo-LNA, and any combination thereof, and wherein the polynucleotide molecules may be obtained from a human, a mammal, a plant, a bacteria, an archaea, a fungi, a viruses, a single biological cell, a biological tissue, a biological organ, and any combination thereof (p. 397, “reagents” heading, where the sample is from human whole blood).  
With regard to claim 20, Litos teaches a method for capturing a polynucleotide comprising a DNA target segment from a population of polynucleotide molecules, the method comprising the steps of: 
providing a mixture comprising the population of the polynucleotide molecules, one or more polynucleotide primers, nucleotides, biotinylated nucleotides, a polymerase enzyme and a buffered liquid medium (p. 397, col. 1 “reagents” and col. 2 “primer extension reaction”, where primer extension reactions included biotin-dUTP for detection of SNPs and including DNA polymerase, primers and buffer); 
denaturing the polynucleotide molecules in the mixture so as to create single stranded portions of the polynucleotide molecules which can be accessible to the polynucleotide primers (p. 397, col. 1 “reagents” and col. 2 “primer extension reaction”, where primer extension reactions included biotin-dUTP for detection of SNPs and including DNA polymerase, primers and buffer, and where the primer extension reaction includes cycling temperatures as described in col. 2 which includes denaturation); 
hybridizing the polynucleotide primers to the polynucleotide comprising the DNA target segment (p. 397, col. 1 “reagents” and col. 2 “primer extension reaction”, where primer extension reactions included biotin-dUTP for detection of SNPs and including DNA polymerase, primers and buffer, and where the primer extension reaction includes cycling temperatures as described in col. 2 which includes annealing and extension of the primers); 
creating an extended polynucleotide primer by using the nucleotides, the biotinylated 107nucleotides and the polymerase enzyme as a means for labeling with biotin and increasing the extent of hybridization of the extended polynucleotide primer to the polynucleotide comprising the DNA target segment (p. 397, col. 1 “reagents” and col. 2 “primer extension reaction”, where primer extension reactions included biotin-dUTP for detection of SNPs and including DNA polymerase, primers and buffer, and where the primer extension reaction includes cycling temperatures as described in col. 2 which includes annealing and extension of the primers);
using a magnetic field to move the streptavidin-labeled structures relative to the buffered liquid medium as a means for increasing binding of the biotinylated nucleotides of the extended polynucleotide primer to the streptavidin-labeled structures (Fig 1 and Fig 1 legend, where The products of the PEXT reaction are applied to the strip and only the biotinylated extension products will be captured by immobilized streptavidin at the test zone. Oligo(dT)-functionalized gold nanoparticles hybridize with the oligo(dA) segments at the 5¢-end of the immobilized extended products, thus leading to accumulation of the nanoparticles at the test zone of the strip and generation of a red line (lower line on strip). Excess of nanoparticles are captured at the control zone of the strip by immobilized oligo(dA) strands, generating a second red line (upper line on strip)); 
and using the field to collect the streptavidin-labeled structures so as to capture the polynucleotide comprising the DNA target segment which is bound to the streptavidin- labeled structures (Fig 1 and Fig 1 legend, where The products of the PEXT reaction are applied to the strip and only the biotinylated extension products will be captured by immobilized streptavidin at the test zone. Oligo(dT)-functionalized gold nanoparticles hybridize with the oligo(dA) segments at the 5¢-end of the immobilized extended products, thus leading to accumulation of the nanoparticles at the test zone of the strip and generation of a red line (lower line on strip). Excess of nanoparticles are captured at the control zone of the strip by immobilized oligo(dA) strands, generating a second red line (upper line on strip)). 
wherein the streptavidin-labeled structures are selected from the group consisting of: a streptavidin-labeled superparamagnetic bead, streptavidin-labeled superparamagnetic particle, streptavidin-labeled disk, streptavidin-labeled rod, streptavidin-labeled sheet, streptavidin- labeled hollow cylinder, streptavidin-labeled polysaccharide, a streptavidin-labeled cluster, and any combination thereof, wherein the streptavidin-labeled cluster may be comprised a plurality of individual streptavidin-labeled structures selected from the group consisting of a streptavidin-labeled superparamagnetic bead, streptavidin-labeled superparamagnetic particle, streptavidin-labeled disk, streptavidin-labeled rod, streptavidin-labeled sheet, streptavidin- labeled hollow cylinder, streptavidin-labeled polysaccharide, and any combination thereof (Fig 1 and Fig 1 legend, where The products of the PEXT reaction are applied to the strip and only the biotinylated extension products will be captured by immobilized streptavidin at the test zone. Oligo(dT)-functionalized gold nanoparticles hybridize with the oligo(dA) segments at the 5¢-end of the immobilized extended products, thus leading to accumulation of the nanoparticles at the test zone of the strip and generation of a red line (lower line on strip). Excess of nanoparticles are captured at the control zone of the strip by immobilized oligo(dA) strands, generating a second red line (upper line on strip)). 
Regarding claims 1, 7 and 20, while Litos teaches many steps of the method, Litos does not specifically teach the step of rotation of the magnetic field.
With regard to claim 1, Lowery Jr teaches using either a rotation of the field relative to the mixture or a rotation of the mixture relative to the field for causing a streptavidin-labeled support rotation in the buffered liquid medium as a means for performing the steps of increasing the binding of the biotinylated nucleotides of the extended polynucleotide primer to the streptavidin- labeled support and increasing the winding of the biotinylated nucleotides of the extended polynucleotide primer onto the streptavidin-labeled support, so as to increase the probability of capturing a long polynucleotide comprising a DNA target segment and so as to increase the probability of preventing damage to the long polynucleotide comprising a DNA target segment (p 4, paragraph 13-15; Figure 26 legend, Example 16, where long oligonucleotides are captured on the magnetic particle surface, specifically, p. 54, paragraph 443).
With regard to claim 7, Lowery Jr teaches a method of claim 1, where the step of using either a rotation of the field relative to the mixture or a rotation of the mixture relative to the field for causing 104a streptavidin-labeled support in the buffered liquid medium comprises a streptavidin-labeled structure (p 4, paragraph 13-15; Figure 26 legend).  
With regard to claim 20, Lowery Jr teaches using either a rotation of the field relative to the mixture or a rotation of the mixture relative to the field for causing a streptavidin-labeled structures rotation in the buffered liquid medium as a means for performing the steps of increasing the binding of the biotinylated nucleotides of the extended polynucleotide primer to the streptavidin-labeled structures and increasing the winding of the biotinylated nucleotides of the extended polynucleotide primer onto the streptavidin-labeled magnetic structures, so as to increase the probability of capturing a long polynucleotide comprising a DNA target segment and so as to increase the probability of preventing damage to the long polynucleotide comprising a DNA target segment (p 4, paragraph 13-15; Figure 26 legend, Example 16, where long oligonucleotides are captured on the magnetic particle surface, specifically, p. 54, paragraph 443).
Regarding claims 1 and 20, while Litos teaches capture of streptavidin coated structure, Litos does not specifically teach the use of streptavidin coated beads and instead uses a strip.
With regard to claim 1, Briggs teaches adding streptavidin-labeled magnetic beads to the mixture (Figure 1, Fig 1 legend, p. 148, “2.3 bead capture and isolation”, p. 150, “3.4 Bead Capture and Isolation” heading, where primer extension capture products are mixed with streptavidin labeled magnetic beads); 
using a magnetic field to move the streptavidin-labeled magnetic beads relative to the buffered liquid medium as a means for increasing binding of the biotinylated nucleotides of the extended polynucleotide primer to the streptavidin-labeled magnetic beads (Figure 1, Fig 1 legend, p. 148, “2.3 bead capture and isolation”, p. 150, “3.4 Bead Capture and Isolation” heading, where primer extension capture products are mixed with streptavidin labeled magnetic beads); 
using either a rotation of the magnetic field relative to the mixture or a rotation of the mixture relative to the magnetic field for causing a streptavidin-labeled magnetic bead rotation in the buffered liquid medium as a means for performing the steps of increasing the binding of the biotinylated nucleotides of the extended polynucleotide primer to the streptavidin- labeled magnetic beads and increasing the winding of the biotinylated nucleotides of the extended polynucleotide primer onto the streptavidin-labeled magnetic beads, so as to increase the probability of capturing a long polynucleotide comprising a DNA target segment and so as to increase the probability of preventing damage to the long polynucleotide comprising a DNA target segment (Figure 1, Fig 1 legend, p. 148, “2.3 bead capture and isolation”, p. 150, “3.4 Bead Capture and Isolation” heading, where primer extension capture products are mixed with streptavidin labeled magnetic beads); and 
using the magnetic field to collect the streptavidin-labeled magnetic beads so as to capture the polynucleotide comprising the DNA target segment which is bound to the streptavidin- 103labeled magnetic beads (Figure 1, Fig 1 legend, p. 148, “2.3 bead capture and isolation”, p. 150, “3.4 Bead Capture and Isolation” heading, where primer extension capture products are mixed with streptavidin labeled magnetic beads).
With regard to claim 7, Briggs teaches a method of claim 1, where the step of using either a rotation of the magnetic field relative to the mixture or a rotation of the mixture relative to the magnetic field for causing 104a streptavidin-labeled magnetic bead rotation in the buffered liquid medium comprises a streptavidin-labeled structure (Figure 1, Fig 1 legend, p. 148, “2.3 bead capture and isolation”, p. 150, “3.4 Bead Capture and Isolation” heading, where primer extension capture products are mixed with streptavidin labeled magnetic beads). 
With regard to claim 20, Briggs teaches adding streptavidin-labeled magnetic structures to the mixture; 
using a magnetic field to move the streptavidin-labeled magnetic structures relative to the buffered liquid medium as a means for increasing binding of the biotinylated nucleotides of the extended polynucleotide primer to the streptavidin-labeled magnetic structures (Figure 1, Fig 1 legend, p. 148, “2.3 bead capture and isolation”, p. 150, “3.4 Bead Capture and Isolation” heading, where primer extension capture products are mixed with streptavidin labeled magnetic beads); 
using either a rotation of the magnetic field relative to the mixture or a rotation of the mixture relative to the magnetic field for causing a streptavidin-labeled magnetic structures rotation in the buffered liquid medium as a means for performing the steps of increasing the binding of the biotinylated nucleotides of the extended polynucleotide primer to the streptavidin-labeled magnetic structures and increasing the winding of the biotinylated nucleotides of the extended polynucleotide primer onto the streptavidin-labeled magnetic structures, so as to increase the probability of capturing a long polynucleotide comprising a DNA target segment and so as to increase the probability of preventing damage to the long polynucleotide comprising a DNA target segment (Figure 1, Fig 1 legend, p. 148, “2.3 bead capture and isolation”, p. 150, “3.4 Bead Capture and Isolation” heading, where primer extension capture products are mixed with streptavidin labeled magnetic beads); 
and using the magnetic field to collect the streptavidin-labeled magnetic structures so as to capture the polynucleotide comprising the DNA target segment which is bound to the streptavidin- labeled magnetic structures (Figure 1, Fig 1 legend, p. 148, “2.3 bead capture and isolation”, p. 150, “3.4 Bead Capture and Isolation” heading, where primer extension capture products are mixed with streptavidin labeled magnetic beads). 
wherein the streptavidin-labeled structures are selected from the group consisting of: a streptavidin-labeled superparamagnetic bead, streptavidin-labeled superparamagnetic particle, streptavidin-labeled disk, streptavidin-labeled rod, streptavidin-labeled sheet, streptavidin- labeled hollow cylinder, streptavidin-labeled polysaccharide, a streptavidin-labeled cluster, and any combination thereof, wherein the streptavidin-labeled cluster may be comprised a plurality of individual streptavidin-labeled structures selected from the group consisting of a streptavidin-labeled superparamagnetic bead, streptavidin-labeled superparamagnetic particle, streptavidin-labeled disk, streptavidin-labeled rod, streptavidin-labeled sheet, streptavidin- labeled hollow cylinder, streptavidin-labeled polysaccharide, and any combination thereof (Figure 1, Fig 1 legend, p. 148, “2.3 bead capture and isolation”, p. 150, “3.4 Bead Capture and Isolation” heading, where primer extension capture products are mixed with streptavidin labeled magnetic beads).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Litos to include the streptavidin coated magnetic beads as taught by Briggs to arrive at the claimed invention with a reasonable expectation for success.  Both Litos and Briggs are focused on capture of nucleic acids using biotin-streptavidin interaction.  Briggs teaches “While useful for targeting megabase-sized regions in a few samples, hybridization capture approaches such as those using microarrays currently involve bulky handling steps, long incubation times, and high per-sample costs. In contrast, the primer extension capture (PEC) method allows direct selection of small genomic regions from DNA sources within 2 h, with low costs for use with parallel samples. PEC promises useful applications in studies such as ancient DNA or forensic sequencing, taxonomic surveying of metagenomic samples, or genomic mapping of repetitive elements”.  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Litos to include the streptavidin coated magnetic beads as taught by Briggs to arrive at the claimed invention with a reasonable expectation for success.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Dapprich to include the rotating magnetic field as taught by Lowery, Jr to arrive at the claimed invention with a reasonable expectation for success. Both Dapprich and Lowery Jr are focused on methods which incorporate magnetic beads and streptavidin and biotin label interactions for the capture and agglomeration of large macromolecules.  Lowery Jr devotes some time to the specific issue of magnetic field rotation and notes that their method is first focused on “specific agglomeration of magnetic particles in a liquid sample by (i) providing a liquid sample including one or more analytes and the magnetic particles, wherein the magnetic particles have binding moieties on their surfaces, the binding moieties operative to alter the specific aggregation of the magnetic particles in the presence of the one or more analytes or a multivalent binding agent; (ii) applying a magnetic field gradient to the liquid sample for a time sufficient to cause concentration of the magnetic particles in a first portion of the liquid sample; (iii) following step (ii), agitating the liquid sample; and (iv) repeating step (ii). In certain embodiments, step (iii) includes vortexing the liquid sample” (p 4, paragraph 14).  Further, the method “features a method for assisting the specific agglomeration of magnetic particles in a liquid sample by (i) providing a liquid sample including one or more analytes and the magnetic particles, wherein the magnetic particles have binding moieties on their surfaces, the binding moieties operative to alter the specific aggregation of the magnetic particles in the presence of the one or more analytes or a multivalent binding agent; and (ii) exposing the liquid sample to a gradient magnetic field and rotating the gradient magnetic field about the sample, or rotating the sample within the gradient magnetic field” (p 4, paragraph 15).  Finally, regarding the topic of capture and protection of longer oligos, Lowery, Jr teaches “modification to this procedure could include hybridization of a particle bound capture probe flanking the hybridization of a biotinylated probe. When a perfectly complementary duplex is formed via hybridization of the particle bound probe, the ligase would covalently bind the biotin probe to the magnetic particle. Again repeated rounds of heat denaturation followed by annealing and ligation should yield a high proportion of long biotinylated oligos on the magnetic particle surface. A wash to remove any free probe would be conducted followed by the addition of a second streptavidin labeled superparamagnetic particle. Agglomeration would ensue only if the biotinylated probes were ligated onto the surface of first particle” (p 54, Example 16, paragraph 443).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Dapprich to include the rotating magnetic field as taught by Lowery, Jr to arrive at the claimed invention with a reasonable expectation for success.

Claims 4-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litos et al. (Anal. Chem, 2007, 79, p. 395-402) in view of Lowery Jr et al. (US PgPub 20120100546; April 2012) and Briggs et al. (Methods in Molecular Biology, 2011, vol. 772, Chapter 8, p. 145-154) as applied over claims 1-3, 6-7 and 9-20 in view of Han et al. (Nature Nanotechnology, 2010, vol. 5, p. 712-717).
With regard to claim 4, Han teaches a method of claim 1, wherein two different polynucleotide primers have two complementary origami tails which are capable of binding to each other, so as to result into the condensation of two separate DNA target segments which are located on at least one polynucleotide strand and which are hybridized to two different polynucleotide primers (p. 716, col. 1, Fig 3b, where toehold single stranded tails are included as part of DNA origami structures, where 3' tails are in orange, 5' tails are in green and displacement strands are in red).
With regard to claim 5, Han teaches a method of claim 1, wherein a polynucleotide may comprise two origami tails and may be capable of binding to at least two different DNA target segments so as to result into the condensation of two different DNA target segments which are located on at least one polynucleotide strand (p. 716, col. 1, Fig 3b, where toehold single stranded tails are included as part of DNA origami structures, where 3' tails are in orange, 5' tails are in green and displacement strands are in red).  
With regard to claim 8, Han teaches a method of claim 1, wherein condensation of at least one polynucleotide is effected by a condensation reagent or moiety selected from the group consisting of: DNA origami tails, DNA origami oligonucleotides, origami oligonucleotides comprising modified nucleotides, Cot-1 DNA, oligonucleotides comprising Cot-1, SINE, LINE, transposon or other types of repeat sequences, heterochromatin protein 1 (HP 1), HP 1 a (wild-type, nPhos-HP 1 a, and HP 1 a (BPM)), HP 1 p3, histones, spermidine, spermine, ethanol, streptavidin-labeled magnetic bead, streptavidin-labeled structure, cobalt(III) hexaamine ion [Co(NH3)6]3+ or any combination thereof (p. 716, col. 1, Fig 3b, where toehold single stranded tails are included as part of DNA origami structures, where 3' tails are in orange, 5' tails are in green and displacement strands are in red). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Litos and Briggs to include origami tails within the oligonucleotide structures as taught by Han to arrive at the claimed invention with a reasonable expectation for success.  Han teaches “we show that DNA origami3 can be used to assemble a Mobius strip, a topological ribbon-like structure that has only one side4–6. In addition, we show that the DNA Mo¨bius strip can be reconfigured through strand displacement7 to create topological objects such as supercoiled ring and catenane structures. This DNA fold-and-cut strategy, analogous to Japanese kirigami8, may be used to create and reconfigure programmable topological structures that are unprecedented in molecular engineering” (Abstract).  Han also teaches “The recent development of DNA origami3, a method that uses short DNA oligos as staples to fold single-stranded genomic DNA scaffolds into geometrically defined two- (ref. 3) and three-dimensional nanoarchitectures17–21, has opened up great opportunities for directed assembly of chemical and biomolecular species with exquisite positional control” (p. 712, col. 1).Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Litos and Briggs to include origami tails within the oligonucleotide structures as taught by Han to arrive at the claimed invention with a reasonable expectation for success.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fei et al. (Rapid Commun Mass Spectrom, 2000, 14, 950-959). Torelli et al. (Small, 2014, no. 14, p. 2918-2926).

Conclusion
No claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM